Citation Nr: 1701703	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased initial rating for substance abuse and substance-induced depressive disorder in excess of 50 percent.

2. Entitlement to an increased rating for a chronic lumbosacral strain in excess of 40 percent.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from April to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to a compensable initial rating for substance abuse and substance-induced depressive disorder was previously remanded by the Board in May 2014 to obtain outstanding treatment records and for further development.  In September 2015, the Board issued a decision on the merits and found that an initial rating of 50 percent, and no higher, for substance abuse and substance-induced depressive disorder was warranted.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2016, following the submission of a Joint Motion for Partial Remand, the Court vacated and remanded the Board's September 2015 decision to the extent that it denied entitlement to an initial rating in excess of 50 percent for substance abuse and substance-induced depressive disorder.  

The Veteran raised the issue of entitlement to service connection for residuals of a stroke, secondary to his service-connected substance abuse and substance-induced depressive disorder in his representative's September 2016 correspondence.  The Veteran is advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits and, if the Veteran wishes to file a claim, he must do so on the prescribed form.

The issues of entitlement to an increased rating for a chronic lumbosacral strain in excess of 40 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to December 9, 2015, the Veteran's substance abuse and substance-induced depressive disorder has been manifested by total occupational and social impairment.

2. From December 9, 2015, the Veteran's substance abuse and substance-induced depressive disorder has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent prior to December 9, 2015, for substance abuse and substance-induced depressive disorder have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2016). 

2. The criteria for a rating higher than 50 percent, beginning December 9, 2015, for substance abuse and substance-induced depressive disorder have not been met.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9435.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an increased initial rating for substance abuse and substance-induced depressive disorder arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in October 2008.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Four VA examinations have been secured in connection with the current claim.  Taken together, the Veteran's four examinations are adequate; the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in May 2014.  The purpose of the May 2014 remand was to obtain outpatient treatment records since August 2013 from the VA Medical Center (VAMC) in Milwaukee, Wisconsin and to obtain a medical examination discussing the current severity of the Veteran's substance abuse and substance-induced depressive disorder.  Upon remand, the Veteran underwent a mental health VA examination in June 2014 and his outstanding treatment records were obtained.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

In the Veteran's December 2008 Appeal to the Board, he selected to not have a Board Hearing.  Therefore there are no other due process considerations at issue.

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Legal Criteria for Mental Health Disabilities

The Veteran's substance abuse and substance-induced depressive disorder is currently rated as 50 percent disabling under Diagnostic Code 9435, which considers unspecified depressive disorders. 

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 70 percent rating is when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to December 9, 2015

Following a thorough review of the record, the Board finds that prior to December 9, 2015, the Veteran's substance abuse and substance-induced depressive disorder is manifested by symptoms most nearly approximated by a 100 percent disability rating.

As an initial matter, the Veteran has been hospitalized several times as a direct result of his substance abuse and substance-induced depressive disorder during the period on appeal.   In January 2007, the Veteran was afforded a VA mental health examination in which the examiner opined that the Veteran's substance abuse depression may be aggravated by his service connected back disability.  The examiner also noted the Veteran's long history of substance abuse prior to, and during, his military service.  The Veteran reported that his substance abuse accelerated during his military service and he began using hallucinogens, cocaine, amphetamines, heroin, benzodiazepines, and nonprescription opiated pain medication.  The Veteran stated that he continued to abuse and depend on alcohol at the time of the examination.  It was also noted that the Veteran's unemployability was partly due to his drug and alcohol usage and his current separation from his wife was partly due to his irritability and anger.  Furthermore, the examiner noted that the Veteran's eyes were slightly bloodshot and a very faint odor of alcohol was noted on his breath.  The Veteran admitted to occasional thoughts of suicide.

Although the January 2007 examiner found that the Veteran's lifelong history of substance dependence and personality disorder clearly affected his overall social and vocational functioning to a significant degree, this is the only time that a personality disorder was diagnosed.  Therefore, the Board will attribute all mental health symptoms to his service connected substance abuse and substance-induced depressive disorder.  

In February 2007, the Veteran was hospitalized twice, once for suicide ideation, and the second for alcohol dependence.

During a November 2007 mental health hospitalization admission, the Veteran endorsed paranoia after reporting seeing vague shadows between doorways and hearing noises in his basement.  He stated that he got a butcher knife and sat in the living room with the intentions of using the knife on the intruder if he ever saw him/her.  The Veteran also reported that he was hearing voices telling him to commit suicide as well as other voices calling his name.  In February 2008, the Veteran was hospitalized after expressing active suicide ideation.  The Veteran was again hospitalized in June 2008 for suicide ideations and endorsed homicidal ideations towards his wife in a June 2008 treatment note.

At a July 2008 VA examination, the examiner reported that the Veteran was experiencing irritability, increased suicidality, sleep impairment, depression, continued estrangement with his wife, feelings of hopelessness, memory impairment, visual hallucinations, and diminished interest in activities. 

During a May 2011 emergency department mental health admission, the Veteran's suicide ideations were again noted. The Veteran was hospitalized in January 2012 for detoxification.

The Veteran underwent another VA examination in June 2014 where it was reflected that the Veteran has a diagnosis of major depressive disorder and moderately severe alcohol use disorder.  The examination attributed unreliability, recurrent alcohol use in dangerous situations, recurrent legal problems, and recurrent social problems in relationships to the Veteran's alcohol use disorder.  Additionally, the Veteran's depressive disorder was manifested by prolonged changes in affect, cognition, and neurovegetative functions, and inter-episode remissions which are outside the normal sadness or grief.  The June 2014 examiner noted that the Veteran had increased irritability toward family, friends and strangers, expressed as anger, swearing, and violent/aggressive thoughts.  The examination additionally stated that the Veteran had increased isolation, depression, fear, anxiety, passive/active thoughts of suicide, as well as violent/aggressive thoughts.  The Veteran stated that he rarely leaves the home.  Additionally, the Veteran reported material losses since his most recent VA examination such as his separation from his wife and an increased loss of meaningful hobbies and recreation.  He stated that he experiences impairment in meeting role responsibilities as a relative, parent, friend, and spouse. 

The examiner opined that the Veteran's symptoms associated with his major depressive disorder and alcohol use disorder is in a moderate/severe range, consistent with a reduced reliability and productivity and difficulties in establishing and maintaining effective work and social relationships.

The Board finds that, after a review of the medical and lay evidence, a 100 percent rating is warranted prior to December 9, 2015.  A 100 percent rating is assigned because the Veteran's substance abuse and substance-induced depressive disorder was manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss.  During this time, the Veteran repeatedly endorsed suicidal and homicidal ideations, both auditory and visual hallucinations, and the inability to perform activities of daily living such as attending his job and maintaining relationships with his wife and family.

Beginning December 9, 2015

On December 9, 2015, the Veteran underwent a mental health evaluation where he reported on time for his appointment, was clean, and well-groomed. His diagnosis was noted as major depressive disorder, in partial remission, with secondary alcohol use disorder, in remission.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran also reported that he and his wife are currently living together with "no problems there."  The examiner discussed the Veteran's May 2015 hospitalization for a stroke and the evidence reflects that the Veteran's problems assisting with household activities, balancing and standing for longer periods of time, completing self-care tasks such as dressing, taking medications, showering, and attending appointments began after his hospitalization for his stroke. Significantly, the Veteran acknowledged that prior to his stroke and subsequent hospitalization he was caring for himself independently.  Therefore, these symptoms will not be included in the Board's analysis of the Veteran's mental health.  

The December 2015 examiner stated that the Veteran's records are absent for psychiatric hospitalizations and suicide attempts since his previous VA examination.  The Veteran described his mood as "off and on" and stated that he would like to get away from everyone, but that these feelings only lasted about one day.  The Veteran admitted to having a temper, but denied any problems in the past year or engaging in any physical fights.  He also reported sleeping 7 hours on a good night, but sometimes experiences restless sleep due to unusual dreams and occasional pain.  The Veteran reported no auditory or visual hallucinations and denied any suicidal or homicidal ideations.  The examiner noted that the Veteran did not report any legal problems since his last VA exam and reported no drug use in the past year.  The Veteran acknowledged limited alcohol use and stated he last had a beer two weeks prior to Thanksgiving.  Before his stroke, the Veteran indicated he was drinking "a few times" a week.

The examiner noted that the Veteran experiences depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's speech was mildly dysarthric, likely secondary to his stroke, and his memory of timeline of events was variable.  The Board recognizes that memory loss can be attributable to psychological issues and will, resolving all benefit of doubt in the Veteran's favor, assume any memory loss is attributed to his service connected substance abuse and substance-induced depressive disorder.  

Finally, the examiner noted that mental health concerns appear to be stable and the Veteran is not currently engaged in mental health care.  The Veteran reported that he was not taking any medication for his mood or sleep and indicated that he would talk to his primary care doctor for a referral if he wished to be evaluated for mental health medications.  Notably, the December 2015 VA examiner stated that the Veteran declined a referral for therapy in November 2015.  The examiner opined that the Veteran experiences occupational and social impairment with reduced reliability and productivity as he maintains moderate impairments in interpersonal relationships, coping with stress, and motivation and drive.  The examiner also noted that the Veteran continues to maintain relationships with his wife and family, maintains some recreational activities, attends the majority of his medical appointments, and maintains housing.

In a June 2016 statement from the Veteran's wife, she reported the Veteran was very abusive and aggressive and would threaten to commit suicide when under the influence of drugs or alcohol.  She stated that the Veteran suffers from constant hypervigilance and as a result of his alcohol and drug use they are unable to be intimate with each other.  The Veteran's wife also reported that it was fairly common for the Veteran to leave the house for several days without informing anyone of where he was to "go on a binge;" however, she acknowledged that she was unaware of any drug or alcohol abuse since 2008.  

It appears that the Veteran's wife was discussing the Veteran's past behavior as she stated that her husband's actions were associated with his drug and alcohol use before 2008.  Furthermore, the December 2015 VA examination does not show that the Veteran's symptoms are currently as severe.  Therefore, the Veteran's wife's statements demonstrate the severity of the Veteran's disability prior to his December 9, 2015 VA examination. 

Based on the foregoing, the Board finds that a rating higher than 50 percent is not warranted beginning December 9, 2015.  During an August 2014 outpatient addiction group meeting, the Veteran's diagnosis of alcohol use disorder was reflected as in full remission.  Additionally, the December 9, 2015, VA examination, as discussed above, demonstrates that the Veteran's substance abuse and substance-induced depressive disorder has markedly improved since his previous examination in June 2014, thereby warranting no more than a 50 percent rating beginning December 9, 2015.  

Additionally, the Veteran's symptoms such as occupational and social impairment with reduced reliability and productivity, flattened affect, impairment of short- and long-term memory, and disturbances of motivation and mood most approximate a 50 percent rating.  At his December 9, 2015, VA examination, the Veteran denied suicidal and homicidal ideations as well as auditory or visual hallucinations.  The examiner also stated that the Veteran currently maintains relationships with his wife and family and participates in recreational activities.  The Veteran's mental health was also noted as stable at this examination.  

Beginning December 9, 2015, a disability rating in excess of 50 percent is not warranted.  The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous pain or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  Additionally, during his December 9, 2015, examination, the Veteran denied any suicidal ideations, did not neglect his personal appearance and hygiene, and demonstrated his ability to maintain an effective relationship with his wife and family.

Furthermore, there has not been a finding of persistent delusions or hallucinations or grossly inappropriate behavior.  While the Veteran has been in fights in the past, there has been no indication of persistent danger of hurting himself or others.  There have not been any findings of an inability to care for his own needs as related to his substance abuse and substance-induced depressive disorder.  Lastly, there has not been any finding of disorientation to time or place or gross impairment in thought processes or communication.

The Board finds the Veteran and his wife to be credible historians. However, both the Veteran and his wife are laypeople, and have not alleged that either has any medical expertise; therefore, their opinions regarding the Veteran's disability is not competent evidence.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's substance abuse and substance-induced depressive disorder. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service connected substance abuse and substance-induced depressive disorder.  Hence, referral for consideration of an extraschedular rating is not warranted.

Therefore, the evidence more nearly approximates a 100 percent rating for the period prior to December 9, 2015, and a 50 percent rating beginning December 9, 2015. 


ORDER

1. Entitlement to an initial 100 percent disability rating prior to December 9, 2015, is granted.

2. Entitlement to a disability rating higher than 50 percent beginning December 9, 2015, is denied.


REMAND

In the Board's September 2015 decision, the Veteran's disability rating for his chronic lumbosacral strain was increased from 20 percent to 40 percent disabling.  The Board's award was implemented in a September 2015 rating decision.  The Veteran's attorney acknowledged in the April 2016 Joint Motion for Partial Remand that the Veteran was no longer appealing his claim for a disability rating in excess of 40 percent for a chronic lumbosacral strain.

In September 2015, the Veteran filed a claim for an increased rating for chronic lumbosacral strain and for a TDIU.  In a December 2015 rating decision, the RO continued the 40 percent rating for the Veteran's chronic lumbosacral strain and denied a TDIU.  In July 2016, the Veteran submitted a notice of disagreement with regarding to the denial of a TDIU and in September 2016 the Veteran submitted a notice of disagreement with regard to the denial of a disability rating in excess of 40 percent for a chronic lumbosacral strain.

However, a Statement of the Case has not been issued on either issue; therefore, the Board directs that the RO issue both, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case pertaining to the issue of an increased rating for a chronic lumbosacral strain in excess of 40 percent and a TDIU. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


